      Case 1:19-cv-02316-RC Document 111-2 Filed 09/09/21 Page 1 of 1




                            CERTIFICATE OF SERVICE


       I, David Alan Carmichael, certify that I served the Plaintiffs’ Consolidated
Response In Opposition To Defendants’ Motion For Extension Of Time To Reply
Regarding Their Motion For Dismissal (99)” with its Proposed Order. I served the
Court, the Defendants, Plaintiffs, and the representative of a Plaintiff in the case of
Carmichael, et al., v. Pompeo, et al., case no. 1-19-cv-02316-RC.

     The Court, Defendants and Plaintiffs were notified electronically (CM/ECF):
     Angela D. Caesar
     Clerk of Court, District Court of the United States
     United States Courthouse
     333 Constitution Ave NW
     Washington, DC 20001 via dcdml_intake@dcd.uscourts.gov
     United States Attorney
     United States Attorney's Office
     c/o Christopher Hair
     555 4th Street, N.W.
     Washington, D.C. 20530
     Lawrence Donald Lewis
     966 Bourbon Lane
     Nordman, Idaho 83848
     David Alan Carmichael
     1748 Old Buckroe Road
     Hampton, Virginia 23664
     Michelle Boulton
     8491 Hospital Dr., #178
     Douglasville, GA 30134-2412
     The Representative of William Pakosz was notified by U.S. Mail (next business
     day)
     William Mitchell Pakosz
     P.O. Box 25
     Matteson, Illinois 60443


       s/ David Alan Carmichael                 Dated: September 9, 2021
       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, Virginia 23664 / (757) 850-2672
       david@freedomministries.life
